
	
		II
		111th CONGRESS
		2d Session
		S. 3140
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To grant the Secretary of Health and Human
		  Services authority to design, construct, and operate facilities for the purpose
		  of developing and producing biological products in order to meet critical
		  national needs for such biological products, in response to potential
		  bioterrorist attacks or naturally occurring pathogens.
	
	
		1.Short titleThis Act may be cited as the
			 Biosecurity and Vaccine Development
			 Improvement Act of 2010.
		2.Development and production of biological
			 productsSubpart 1 of part F
			 of title III of the Public Health Service Act (42 U.S.C. 262 et seq.) is
			 amended by adding at the end the following:
			
				352A.Development and production of biological
				products
					(a)In generalThe Secretary may design, construct, and
				operate one or more facilities for the purpose of developing and producing
				biological products to meet critical national needs for such biological
				products, in response to potential bioterrorist attacks or to naturally
				occurring pathogens, for which the Secretary determines that private industry
				has not devoted adequate development effort, or has not produced adequate
				stocks of, such needed biological products.
					(b)Competitive awardIn carrying out the authority described in
				subsection (a), the Secretary—
						(1)shall ensure that there is competition and
				may establish a public-private partnership to design, construct, own, and
				operate a facility described in subsection (a); and
						(2)may use the authority to enter into other
				transactions under section 319L to establish such a
				facility.
						.
		
